Citation Nr: 0102577	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-23 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for prominence of the 
navicular bone of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen the claims for 
service connection for prominence of the mesial portion of 
the right navicular bone (ankle) and for bilateral foot 
strain.  The issue concerning the bilateral foot strain was 
also certified for appeal; however, it is clear that the 
veteran has limited his claim to the right foot and this 
decision will be limited to that issue.  He has also claimed 
service connection for residuals of frost bite of the feet; 
however, that claim was denied by the RO and no appeal was 
taken from that denial.


FINDINGS OF FACT

1.  By rating decision dated in March 1949, the RO denied 
service connection for prominence of the mesial portion of 
the navicular bone of the right foot, finding that there was 
no evidence that such disability was incurred in or 
aggravated by service, the veteran did not appeal that 
decision and it became final. 

2.  Additional evidence submitted since the March 1949 RO 
decision includes evidence which is more than merely 
cumulative, and is probative of the issues of service 
connection for prominence of the navicular bone of the right 
foot.


CONCLUSION OF LAW

New and material evidence has been submitted since the March 
1949 RO decision to reopen the claim for entitlement to 
service connection for prominence of the navicular bone of 
the right foot.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision dated in March 1949, the RO denied service 
connection for prominence of the mesial portion of the 
navicular bone of the right foot, finding that there was no 
evidence that such disability was incurred in or aggravated 
by service.  That determination was never appealed and is 
final; it is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105. 

The evidence which was of record when the RO considered the 
veteran's claim in March 1949 included service medical 
records which showed that in August and September 1943 the 
veteran complained of pain and swelling in both feet on 
several occasions, and was "strapped" at the orthopedic 
clinic.  In September 1943 it was noted that he had pes cavus 
on the right and "normal" left.  It was also noted that he 
had acute foot strain, and arch supports were ordered for the 
veteran.  In November 1943 the assessment was "bilateral 
tenosynovitis peroneus brevis tendons at cuboids", and his 
feet were to be strapped in eversion.  In an orthopedic 
consultation in April 1944 for the veteran's reported 
"malformation of the forefeet", the examiner noted that 
"other than mild pre cavus and some tightening of heel 
cords" the veteran had "good feet".  In May 1944 he 
complained of pain in the feet, and it was noted that he had 
good arches, and nothing could be found to account for his 
complaints.  On his separation examination his clinical 
history showed that in March 1943 he was treated for 
bilateral pes planus.

On VA examination in March 1949 the veteran reported that his 
feet "went bad" while he was in service, and that his 
activities and duties were restricted while he was in the ETO 
(European Theater of Operations).  He reported that his feet 
continued to bother him, and he complained of pain in the 
right foot.  He also reported a history that his right foot 
became painful on a hike in 1943, but there was no history of 
any injury.  An x-ray of the right foot showed a prominence 
of the mesial portion of the navicular bone, with overlying 
soft tissue swelling.  The impression was that although the 
findings may represent an unusual accessory scaphoid, the 
impression was that they "most likely represent an old 
fracture of the navicular with only partial osseous union".  

By rating decision dated in March 1949, the RO denied service 
connection for the veteran's claims for service connection 
for prominence of the mesial portion of the navicular bone of 
the right foot, finding that there was no evidence that such 
disability was incurred in or aggravated by service.  As 
noted above, that determination by the RO is final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105.  In order to reopen such a claim, the veteran must 
present new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The additional evidence submitted since the March 1949 
consists of two buddy statements from the veteran's fellow 
service members, VA treatment records and x-rays, x-rays from 
a private medical provider, Dr. Krause, and the veteran's 
testimony.  He also submitted several statements in support 
of his claim, essentially contending that his right foot 
disability had an onset during service.  

An x-ray of the right ankle taken in September 1998 showed 
that there was an avulsion fragment at the tip of the lateral 
malleolus which "may represent an old injury", and the 
impressions were no acute fracture and probable old injury 
and degenerative joint disease.

A VA treatment record dated in October 1998 showed that the 
veteran reported a history of right ankle pain since 1943 
when he jumped off a truck in service.  He had not sought any 
evaluation or care for his right ankle pain since that time.  
He also reported that in 1992 he feel and broke his right 
tibia which was treated with a cast.  He reported having 
progressive right medial ankle pain with weight bearing since 
1943, but indicated that it had not warranted any medical 
treatment as he did not feel it was severe enough.  The 
impression was chronic right ankle pain, status post trauma 
in 1943. 

A VA Radiology Diagnostic Report dated in October 1998 showed 
that there was no evidence of recent fracture or dislocation 
of the veteran's right ankle, and there were small irregular 
spurs at the inferior margins of the lateral and medial 
malleoli of the right ankle which "most likely represent[ed] 
residuals from old trauma". 

In a statement dated in March 1999, one of the veteran's 
fellow service members reported that as a member of the 291st 
Combat Engr. Battalion, he was helping to build a bridge, and 
witnessed shelling and bombing by the Germans in which men 
were killed and wounded.  He also reported witnessing the 
veteran being thrown from the bridge and into the Rhine 
River, and claimed that the veteran was one of the injured 
men. 

In another buddy statement, a Colonel from the veteran's 
combat engineer battalion reported that their battalion was 
under fire throughout the war, especially in the Battle of 
the Bulge and when building a bridge across the Rhine river 
at Remagen, Germany.  The Colonel indicated that his 
statement could be used by the veteran for assistance for his 
foot condition which was reportedly caused by "WWII action 
in the Battle of the Bulge". 

In January 2000 the veteran testified at a hearing at the RO.  
He essentially testified that his right foot was injured in 
service when he fell off a bridge that was bombed.  He 
claimed that his ankle separated during service, and he was 
later told by a VA physician that it was a tibia fracture.  
He testified that after service he did not receive any 
treatment for his foot, until recently., when he received 
treatment at the VA and from a private physician, Dr. Krause.

In view of the Federal Circuit's Hodge decision, the 
veteran's application to reopen the previously denied claim 
for service connection must be analyzed under the definition 
of new and material evidence provided at 38 C.F.R. § 
3.156(a).  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
The Hodge decision provides for a reopening standard which 
calls for judgments as to whether the new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Hodge, supra.  

In reviewing the evidence of record, the Board finds that 
additional evidence submitted since the March 1949 RO rating 
decision is new and material.  Specifically, the VA x-ray 
report showed that right ankle pathology was "mostly 
likely" residuals of an old trauma, and a private x-ray 
report showed that right ankle pathology "may represent an 
old injury".  Additionally, the buddy statements submitted 
by the veteran appear to show that he was involved in combat, 
and sustained an injury therein.  The Board finds that this 
additional evidence is not only new, as it has not been 
previously considered by the RO, but also material as it is 
relevant to and probative of the underlying issues of whether 
the veteran's right foot disability may be related to 
service.  The Board finds that this evidence tends to show 
that the veteran's right foot disability had an onset in 
service.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board 
also notes that the additional evidence meets the more 
flexible standard set forth in 38 C.F.R. § 3.156(a) and 
Hodge, and finds that the new evidence is so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Accordingly, the claim for service connection 
for a right foot disability is reopened.  Prior to 
considering the claims on the merits, additional evidentiary 
development as well as consideration of a new law, is 
required, and will be addressed in the remand appended to 
this decision.


ORDER

The claim for service connection for right foot disability is 
reopened; to this extent only the appeal is granted.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board also notes that service medical records show that 
the veteran was treated for various foot problems in service.  
He claimed that he received no treatment for his feet after 
service, until 1992, when he was treated by Dr. Krause, and 
in 1998, when he was treated by the VA.  Thus, on remand, the 
RO should obtain complete treatment records for the veteran 
from Dr. Krause, as well as current VA treatment records, if 
any.  The veteran should also be scheduled for a VA 
orthopedic examination to determine the nature and probable 
etiology of any right foot disability, and whether it may be 
related to the foot problems he experienced in service.  

Further, it appears that the veteran is arguing that his 
right foot disability was incurred during combat operations.  
As such, the RO should consider the applicability of 
38 U.S.C.A. § 1154(b).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for a right foot or ankle condition.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from Dr. Krause and 
from the University Drive VA Medical 
Center.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine the 
nature and probable etiology of any right 
foot or ankle disability.  The claims 
folder, including any additional treatment 
records associated with the file, must be 
available for review by the examiner prior 
to evaluating the veteran.   The examiner 
should also state an opinion for the 
record as to whether it is least as likely 
as not that any right foot or ankle 
disability is related to the foot problems 
the veteran experienced in service, rather 
than to other intervening causes.  The 
examiner should explain the rationale for 
any opinion(s) expressed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record to include 
consideration of 38 U.S.C.A. § 1154(b).  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 



